I wish to congratulate the
Minister of Foreign Affairs of Namibia, Theo-Ben
Gurirab, on his wise leadership of the fifty-fourth
General Assembly and his able preparation of the
Millennium Summit. I would also like to offer the
incoming President, Harri Holkeri, my best wishes
upon your assumption of this high office. Your
commitment and experience will be invaluable in
ensuring the success of the fifty-fifth session of the
General Assembly.
Italy fully supports the statement made on behalf
of the European Union by the current President, French
Foreign Minister Hubert Védrine, and will make a
decided contribution to the objectives he has indicated.
Allow me to add that it is also in order to step up our
commitment to achieving common goals that Italy is
presenting its candidature for the Security Council for
the next biennium.
The year 2001 will be the United Nations Year of
Dialogue among Civilizations. By unanimously
adopting the relevant resolution in its fifty-third
session, the General Assembly demonstrated its great
sensitivity and attention to the profound structural
changes under way in our national societies. It thereby
sent a strong signal on a number of themes that the
Secretary-General has put forth in his report on the role
of the Organization in the twenty-first century. These
themes cannot fail to include the new face of
international migration, whose gravest aspects include
illegal immigration and the trampling of human
dignity.
Dialogue among civilizations should not be
addressed in the abstract, academically. It demands real
contact and a bond between individuals and peoples.
To ensure that these contacts and this bond do not
mutate into tensions and strife, the community of
States must try to understand and manage migratory
phenomena. We must work together to prevent
migration flows from plunging into chaos, a chaos for
which the human person ultimately has to pay the
highest price.
Migration needs to be governed by fixed,
transparent rules. The source, the rationale of these
rules is the United Nations, to which the San Francisco
Charter in Article I, paragraph 3, entrusts the
fundamental role:
“To achieve international cooperation in solving
international problems of an economic, social,
cultural, or humanitarian character.”
I submit to you that today migration between or
within continents has become an international problem
with an economic, social, cultural and humanitarian
character.
Any solution to the problems connected with
migration must come to terms with the globalization
process. Globalization has reduced distance and time.
To an unprecedented degree it has linked countries at
opposite ends of the earth. There are even those who
speak, perhaps not wrongly, of “the end of geography”.
The paradox facing us stems from the real
difficulties of globalization extending not only to the
economy, finance and information but also to the
movements of peoples. Most of these difficulties can
be ascribed to the complex transition of many advanced
countries to multi-ethnic and multicultural societies.
Human beings are not commodities. When
individuals move, they preserve their roots, their
specificity and their experience, even when they come
into permanent contact with societies different from
their own. Hence the need for mutual tolerance, to
safeguard our respective customs and traditions.
9

The growing dimensions of migration have
widened the gap between individual government's
management capabilities and the individual person's
ability to move, which is heavily influenced by
progress in communications. All too often this gap is
filled by organized crime, by ruthless criminals who, in
some cases, traffic in human beings, in what amounts
to a modern form of slavery.
We need to ask how we can safeguard freedom
while impeding slavery; how we can prevent global
economic development from sparking social tensions;
how we can ensure that the growing contact between
different civilizations will produce dialogue rather than
intolerance. It will take a strong, determined
commitment from all of us to draft rules that, if
applied, can have a positive impact on international
migration flows, to the benefit of both home and host
countries.
Improving millions of human lives is the
fundamental challenge of development: we need a
clear, explicit and effective commitment to eradicate
poverty. We must realize that in a globalized world,
migration can gradually impoverish areas that are
already economically and socially disadvantaged.
Development assistance initiatives from
industrialized countries and non-governmental
organizations alike cannot defeat misery and poverty,
unless they are accompanied by an awareness that
foreign debt is a huge burden for Governments,
families and individuals. Generous remission of the
poorest countries' debt is not just an option: I feel it is
a must. This is why the Italian Parliament recently
approved a law to reduce foreign debt owed to Italy by
a total of $6 billion over the next three years.
Italy will also play a pro-active role in urging the
leading actors in the field of development assistance to
show determination in preparing the conference on
less-developed countries scheduled to take place in
Brussels next May. Moreover, my country confirms its
support for the needs and aspirations of the small-
island States and the landlocked countries, as it has
emphasized in the Economic and Social Council and
other forums.
But debt reduction is not enough. It should be
coupled with sound government policies in the
beneficiary countries, as part of an integrated strategy
underlying a new international social contract. In other
words, we must promote a package that combines
responsible political, economic and social reforms with
an opening-up of international markets. The 2001 high-
level intergovernmental meeting on financing for
development will provide us with a close opportunity
to finalize a strategy.
The fears that immigration sometimes generates
should not lead industrialized countries to build new
walls and fences. Such fears reject contact with
diversity and make some feel as if they were strangers
in their own country. A Europe built on fear, for
example, would ultimately cast immigrants as the
imaginary enemy, as a race apart. Any effort to
overcome such negative stereotyping should be
applauded, such as the Conference against Racism,
scheduled for 2001 in Pretoria.
The European Union has a great capacity to take
in people, and already has large immigrant
communities. But only now is it developing a common
approach to immigration. The European Union's
strategy relies on cooperation with other countries,
since the issue cannot be addressed solely through
border patrols and tougher repression of illegal
immigration, regardless of the cost.
For many years Europe did not have to worry
about the long-term consequences of immigration. But
today, with a declining birth rate and an ageing
population, Europe needs a strategy that embraces the
complex process of integrating people from different
regions of the world.
Then, there is the tragic, heinous trafficking in
human beings. As the United States Secretary of State
Madeleine Albright stated in this Assembly, we must
put a stop to this trafficking, a stop to boats being cast
into the sea, filled with sadness and desperation, driven
by hopes in a promised land. The pictures of these
illegal crossings have become unbearable. They
epitomize a state of affairs governed by the black
market, where there is an over-abundance of illegal
labour. This new form of piracy would be impossible if
those involved knew that they could not count on
collusion, safe havens and, all too often, impunity.
For example, the Mediterranean Sea, around
which great civilizations have prospered, is being
crossed by people who pay ruthless exploiters and
sometimes become their victims. In many cases, illegal
immigrants find it hard to gain access to the rule-of-
law society, and end up being treated as commodities.
10

As we know, immigration has various causes:
poverty, ethnic and religious strife, the repression of
totalitarian regimes, and the demands of more affluent
economies. Today, as never before, immigration is
driven by broadcast images that often distort honest
hopes for a better life. Moreover, it has reached
unprecedented proportions. In fact, since the early
eighties the number of countries that receive
immigrants has risen from 39 to 67, while the number
of countries of emigration has risen from 29 to 55. We
would be fooling ourselves to think that a phenomenon
of such proportions could be brought under control
solely through bilateral agreements.
The European Union has made cooperation
between national Governments a priority since the
European Council meeting of October 1999. But recent
experience points to the need for an approach in which
only the United Nations can confer the indispensable
character of universality.
Italy has much to share in this regard. Until a few
decades ago, large sections of our population were
forced to seek work in distant lands with different
languages and traditions. Their lives were often marked
by hardship, want and family separation. This chapter
of social history had points of light and of darkness,
but on the whole it was a source of great moral and
spiritual wealth.
Starting in the early 1970s, Italy became a land of
immigration, although it could not yet provide full
employment for all its people. As a land of both
emigration and immigration, Italy is well situated to
address in a constructive manner global migration
today. Italian domestic law is based on the principle of
“soft integration”, designed to provide permanent
residents with an opportunity that does not force them
to renounce the rich heritage of their native cultures.
It is on these grounds that, here before the
General Assembly, I urge the United Nations to raise
the awareness of the community of States and
introduce appropriate instruments. Three instruments,
in my view. deserve to be coordinated and integrated.
First is assistance to the developing countries;
assistance in preventing and quelling the tensions that,
at least in part, give rise to migration flows, as well as
assistance in easing the integration of their economies
with those of the more advanced countries. As we all
know, this is a priority that the United Nations is
pursuing through various committees and through the
enhanced role of the United Nations Development
Programme. We must strive to improve the instruments
already available to us, responding to the visionary
proposals of Secretary-General Kofi Annan.
Secondly, as a deterrent to illegal entry, we need
stricter and more consistent law enforcement. Success
depends on effective cooperation between the countries
of origin, the countries of transit and the countries of
arrival. Such efforts should also aim to prevent the
spread of pockets of illegality and organized crime by
promoting greater stability, moral authority and control
in fledgling democracies. This would be invaluable to
securing the support of public opinion in industrialized
countries for cooperation policies.
Thirdly, we need to manage migration so that it is
a source of stability and wealth, to the benefit of all.
For this to happen, migration must take place legally. If
everyone complies with the law, immigrants will be
welcomed in their host countries and become fully
integrated into society.
These three guidelines must be set within a global
framework. There are plenty of organizations that deal
with migration at the international level. Yet while they
provide praiseworthy services, their sectorial nature
means that they cannot have the kind of overall vision
that only effective coordination can guarantee.
A solidarity pact, therefore, is needed to find the
best and most effective way of balancing the supply of
and demand for labour, while fully respecting the
diversity of the people concerned. The greatest
challenge in the age of globalization is to design new
forms of cooperation between Governments that will
enable each to see that its interests are reflected in
international policy decisions. The United Nations
continues to be the most natural forum for adopting
such decisions and ensuring their implementation.
I want to conclude my message today by recalling
the words of a great American President, John
Fitzgerald Kennedy. Almost 40 years ago he said,
“Now the trumpet summons us again ... to
bear the burden of a long twilight struggle ...
against the common enemies of man: tyranny,
poverty, disease and war itself.
“Can we forge against these enemies a
grand and global alliance, North and South, East
and West, that can ensure a more fruitful life for


all mankind? Will you join in that historic
effort?” (Inaugural Address, 20 January 1961)
That is what he said, and this is the wish that I
should like to make here: that the United Nations,
through its indispensable role, may strengthen its
contribution to creating a better and more just world
with the unflagging support of its membership.